      Case 4:18-cv-01583 Document 26 Filed on 02/15/19 in TXSD Page 1 of 3


                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION
 JANE DOE                                     §
      Plaintiff,                              §
                                              §
 v.                                           §       Civil No. 4:18- CV-1583
                                              §
 HARRIS COUNTY SHERRIF’S                      §           JURY DEMAND
 OFFICE; HARRIS COUNTY,                       §
 TEXAS; AND OFFICER VICTOR                    §
 MORA                                         §
     Defendants.                              §

       DEFENDANT’S DESIGNATION OF ATTORNEY-IN-CHARGE

       Stan Clark, Assistant County Attorney, hereby files this Designation of

Attorney-in-Charge for Defendant Harris County, Texas.

       Pursuant to Rule 5 of the Federal Rules of Civil Procedure, please direct and

serve all further notices and copies of pleadings, papers and other material relevant

to this action to:

STAN CLARK
Assistant County Attorney
State Bar No. 24062666
Federal Bar No. 3121992
1019 Congress, 15th Floor
Houston, Texas 77002
(713) 274-5117 (telephone)
(713) 755-8823 (facsimile)
Stan.Clark@cao.hctx.net
  Case 4:18-cv-01583 Document 26 Filed on 02/15/19 in TXSD Page 2 of 3



                                 Respectfully submitted,

OF COUNSEL:                      /s/ Stan Clark
                                 STAN CLARK
VINCE RYAN                       Assistant County Attorney
HARRIS COUNTY ATTORNEY           State Bar No. 24062666
                                 Federal Bar No. 3121992
                                 1019 Congress, 15th Floor
                                 Houston, Texas 77002
                                 Telephone: (713) 274-5117
                                 Facsimile: (713) 755-8823
                                 Stan.Clark@cao.hctx.net
                                 ATTORNEY-IN-CHARGE FOR
                                 DEFENDANT HARRIS COUNTY, TEXAS


                                  /s/ Suzanne Bradley
                                  SUZANNE BRADLEY
                                  Assistant County Attorney
                                  Federal Bar No. 24567
                                  State Bar No. 00793375
                                  1019 Congress, 15th Floor
                                  Houston, Texas 77002
                                  Telephone: (713) 274-5330
                                   Facsimile: (713) 755-8924
                                   Suzanne.bradley@cao.hctx.net

                                    ATTORNEY FOR DEFENDANT
                                    HARRIS COUNTY, TEXAS




                                   2
     Case 4:18-cv-01583 Document 26 Filed on 02/15/19 in TXSD Page 3 of 3



                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document was
served by electronic notice on this the 15th day of February, 2019 to:

Eric D. Nielsen
The Nielsen Law Firm, P.C.
9800 Northwest Freeway, Suite 134
Houston, Texas 77092
eric@nielsentriallaw.com

                                      /s/ Stan Clark
                                      STAN CLARK




                                         3
